Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-23 have been examined.

Claim Rejections - 35 U.S.C. § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claim 1 and its dependents 2-20 are rejected under Step 1 of The Subject Matter Eligibility Test for Product and Processes under § 101 doctrine. Specifically, the Claims are drawn to teach a “neural core” instead of are not for a “process”, “machine”, “manufacture”, or “composition of matter”. Correction is required.

Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-9 and 12-23 are rejected under 35 U.S.C. §102(a)(1) as being anticipated by Zhang, et al., Analyzing and Mitigating the Impact of Permanent Faults on a Systolic Array Based Neural Network Accelerator, arXiv:1802.04657, 17 Feb 2018, pp. 1-6. Specifically:

Claim 1
           Claim 1's ''A neural core comprising:'' is anticipated by Zhang, et al., page 1, right column, first full paragraph, where it recites:

An example of a systolic array based DNN accelerator is the Google Tensor Processing Unit (TPU), that uses 256 x 256 grid of MAC units at its core, and provides between 30 x to 80 x times greater performance than CPU or GPU based 

           Claim 1's ''a weight memory;'' is anticipated by Zhang, et al., page 2, Figure 1(b), where it shows a “weight memory”.

           Claim 1's ''an activation memory;'' is anticipated by Zhang, et al., page 2, Figure 1(b), where it shows an “activation memory”.

           Claim 1's ''a vector-matrix multiplier adapted to receive a weight matrix from the weight memory, receive an activation vector from the activation memory, and compute a vector-matrix multiplication of the weight matrix and the activation vector;'' is anticipated by Zhang, et al., page 2, Figure 1(b), where it shows a “MAC Unit”.

           Claim 1's ''a vector processor adapted to receive one or more input vector from one or more vector source and perform one or more vector functions on the one or more input vector to yield an output vector.'' is 

Claim 2
           Claim 2's ''a programmable controller adapted to configure and operate the neural core.'' is anticipated by Zhang, et al., page 3, right column, first partial paragraph, where it recites:

To do so, we first synthesized an RTL description of the TPU into the gate-level netlist using the 45 nm OSU PDK, and then inserted stuck-at faults at internal nodes in the gate-level netlist. For this analysis, we focused only on faults in the data-path and ignored faults in the memory components (since they can be addressed using ECC) and the control logic since it consumes an insignificant fraction of the design.

The prior art “TPU” is a “Tensor Processing Unit”. The prior art uses “control logic” to operate the “TPU” (i.e., the “neural core”).

	Further, it is anticipated by Zhang, et al., page 4, right column, first full paragraph, “Algorithm 1”, where it shows TPU mapping and weight pruning in addition to backpropagation.

Claim 3
           Claim 3's ''a plurality of vector sources;'' is anticipated by Zhang, et al., page 3, left column, last two full paragraphs, where it recites:

Now consider the first column of the TPU. MAC1,1 computes w1,1a1 in the first clock cycle and sends the result to MAC1,2 which adds the product w1,2a2 to its input and forwards the result further downwards. In clock cycle N, the MAC1,N unit outputs ... , which is the the first element of the output matrix.

The second column receives the same stream of inputs as the first column, but delayed by one clock cycle. This column is loaded with weights from the second row of the weight matrix, and outputs y2, and so on. In practice, the TPU operates in batches, where each batch has B inputs. A batch of B inputs is multiplied by an N x N weight matrix in 2N + B clock cycles.

           Claim 3's ''a plurality of vector targets;'' is anticipated by Zhang, et al., page 2, Figure 1(b), where it shows multiple “MAC Units” that output to a vector of accumulators. The prior art “vector of accumulators” anticipates the claimed “plurality of vector targets”.

           Claim 3's ''a programmable controller operatively coupled to the vector processor, the controller adapted to:'' map one or more of the map the vector processor to one or more of the plurality of vector targets, instruct the vector processor to perform a vector function on input from the one or more of the plurality of sources and provide results to the one or more of the plurality of vector targets.'' is anticipated by Zhang, et al., page 4, right column, first full paragraph, “Algorithm 1”, where it shows TPU mapping and weight pruning in addition to backpropagation.

Claim 4
           Claim 4's ''an activation unit operatively coupled to the vector processor and adapted to: apply an activation function to the results from the vector processor.'' is anticipated by Zhang, et al., page 2, right column, last full paragraph, where it recites:

“…followed by an element-wise activation function φ.”

Claim 5
           Claim 5's ''The neural core of claim 3, wherein the vector sources comprise a partial sum memory, a network, a vector-matrix multiplier, a register, or a parameter memory.'' is anticipated by Zhang, et al., page 2, 

Claim 6
           Claim 6's ''The neural core of claim 3, wherein the vector targets comprise an activation memory, a partial sum memory, a register, or a network.'' is anticipated by Zhang, et al., page 2, Figure 1(b), where it shows multiple “MAC Units” that partial summing nodes.

Claim 7
           Claim 7's ''The neural core of claim 3, wherein the vector processor is adapted to apply one or more constant to the results.'' is anticipated by Zhang, et al., page 2, right column, last full paragraph, where it recites:

3.1. Deep Neural Networks

A DNN consists of L stacked layers of computation, as shown in Figure 1a. Layer l has Nl neurons whose outputs are referred to as activations, represented by an Nl dimensional vector al. Each layer multiplies the vector of activations from the previous layer with a weight matrix wl of dimensions Nl x Nl and adds constant biases represented by an Nl dimensional vector bl, followed by an element-wise activation function...

Claim 8
           Claim 8's ''The neural core of claim 3, configured to accumulate partial sums.'' is anticipated by Zhang, et al., page 2, Figure 1(b), where it shows multiple “MAC Units” that output to a vector of accumulators.

Claim 9
           Claim 9's ''The neural core of claim 3, wherein: the controller is further adapted to instruct the vector-matrix multiplier to read a weight matrix from the weight memory, read an activation vector from the activation memory, and to compute a vector-matrix multiplication of the weight matrix and the activation vector.'' is anticipated by Zhang, et al., page 2, Figure 1(b), where it shows a “weight memory”, an “activation memory”, and “MAC units”.

Claim 12
           Claim 12's ''The neural core of claim 9, wherein: the weight matrix is a subarray of a neural network weight matrix;'' is anticipated by Zhang, et al., page 3, left column, first full paragraph, where it recites:

3.2. DNN Acceleration on TPU



           Claim 12's ''the activation vector is a subarray of a neural network activation vector.'' is anticipated by Zhang, et al., page 2, right column, last full paragraph, where it recites:

3.1. Deep Neural Networks

A DNN consists of L stacked layers of computation, as shown in Figure 1a. Layer l has Nl neurons whose outputs are referred to as activations, represented by an Nl dimensional vector al. Each layer multiplies the vector of activations from the previous layer with a weight matrix...

Claim 13
           Claim 13's ''The neural core of claim 12, wherein the vector-matrix multiplication of the weight matrix and the activation vector is provided for accumulation, said accumulation yielding a vector-matrix multiplication of the neural network weight matrix and the neural network activation vector.'' 

Claim 14
           Claim 14's ''The neural core of claim 1, configured to compute a neural network function having an input, parameters, and an output.'' is anticipated by Zhang, et al., page 2, Figure 1(a), where it shows an input layer, hidden layers (with weight parameters), and an output layer.

Claim 15
           Claim 15's ''The neural core of claim 14, wherein the weight matrix and/or the activation vector have configurable sizes.'' is anticipated by Zhang, et al., page 4, right column, first full paragraph, “Algorithm 1”, where it shows “pruning” of the weight matrix.

Claim 16
           Claim 16's ''The neural core of claim 14, wherein the neural network input, parameters, and/or output have configurable sizes.'' is anticipated by Zhang, et al., page 2, left column, first partial paragraph, where it recites:

a significant fraction of a DNN’s connections can be pruned with no (or limited) impact on accuracy. However, while the prior work using pruning to reduce DNN execution time and memory usage [14]–[18], we do so to enable fault tolerance. FAP prunes all connections in a DNN that map to faulty MACs using simple bypass circuitry that requires only minor modifications to the baseline TPU. FAP+T additionally retrains the DNN after pruning to restore classification accuracy back or close to its baseline, but comes at the expense of extra “test time” per TPU chip.

	If all weights can be pruned, that means all weights to certain inputs and outputs can be pruned.

Claim 17
           Claim 17's ''The neural core of claim 14, wherein the neural network function is configurable.'' is anticipated by Zhang, et al., page 2, left column, first partial paragraph, where it recites:

Our proposed solutions build on the recent work that shows that a significant fraction of a DNN’s connections can be pruned with no (or limited) impact on accuracy. However, while the prior work using pruning to reduce DNN execution time and memory usage [14]–[18], we do so to enable fault tolerance. FAP prunes all connections in a DNN that map to faulty MACs using simple bypass circuitry that requires only minor modifications to 

	If all weights can be pruned, that means all weights to certain inputs and outputs can be pruned.

Claim 18
           Claim 18's ''The neural core of claim 1, configured to compute a neural network function in conjunction with a plurality of additional neural cores interconnected by a network.'' is anticipated by Zhang, et al., page 2, Figure 1(b), where it shows multiply connected neural cores.

Claim 19
           Claim 19's ''The neural core of claim 1, configured to compute a portion of a neural network function.'' is anticipated by Zhang, et al., page 2, Figure 1(b), where it shows multiply connected neural cores.

Claim 20
           Claim 20's ''The neural core of claim 19, wherein the portion of the neural network function is configurable.'' is anticipated by Zhang, et al., 

Claim 21
           Claim 21's ''receiving a weight matrix from a weight memory;'' is anticipated by Zhang, et al., page 2, Figure 1(b), where it shows a “MAC Unit”.

           Claim 21's ''receiving an activation vector from an activation memory;'' is anticipated by Zhang, et al., page 2, Figure 1(b), where it shows a “MAC Unit”.

           Claim 21's ''computing a vector-matrix multiplication of the weight matrix and the activation vector;'' is anticipated by Zhang, et al., page 2, Figure 1(b), where it shows a “MAC Unit”.

           Claim 21's ''performing one or more vector functions on the vector-matrix multiplication to yield an output vector;'' is anticipated by Zhang, et al., page 2, Figure 1(b), where it shows multiple “MAC Units” that output to a vector of accumulators.

           Claim 21's ''applying an activation function to the output vector to determine a result;'' is anticipated by Zhang, et al., page 2, right column, last full paragraph, where it recites:

“…followed by an element-wise activation function φ.”

           Claim 21's ''providing the result to the activation memory.'' is anticipated by Zhang, et al., page 2, right column, last full paragraph, where it recites:

“…followed by an element-wise activation function φ.”

Claim 22
           Claim 22's ''The method of claim 21, wherein the weight matrix is a subarray of a neural network weight matrix and the activation vector is a subarray of a neural network activation vector, the method further comprising:'' is anticipated by Zhang, et al., page 2, Figure 1(b), where it shows the vector-matrix multiplications, the activation vector, and accumulations.

           Claim 22's ''accumulating the result with additional results to yield a vector-matrix multiplication of the neural network weight matrix and the neural network activation vector.'' is anticipated by Zhang, et al., page 2, Figure 1(b), where it shows the vector-matrix multiplications, the activation vector, and accumulations.

Claim 23
           Claim 23's ''mapping by a programmable controller one or more of a plurality of vector sources to a vector processor;'' is anticipated by Zhang, et al., page 2, Figure 1(a), where it shows an input layer, hidden layers (with weight parameters), and an output layer.

           Claim 23's ''mapping by the programmable controller the vector processor to one or more of a plurality of vector targets;'' is anticipated by Zhang, et al., page 4, right column, first full paragraph, “Algorithm 1”, where it shows TPU mapping and weight pruning in addition to backpropagation.

           Claim 23's ''instructing by the programmable controller the vector processor to perform a vector function on input from the one or more of the mapping and weight pruning in addition to backpropagation.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

	The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-11 are rejected under 35 U.S.C. § 103 as being unpatentable over Zhang, et al., Analyzing and Mitigating the Impact of Permanent Faults on a Systolic Array Based Neural Network Accelerator, arXiv:1802.04657, 17 Feb 2018, pp. 1-6 in view of Abdelsalam, et al., A Configurable FPGA Implementation of the Tanh Function using DCT Interpolation, 2017 IEEE 25th Annual International Symposium on Field-Programmable Custom Computing Machines, 2017, pp. 168-171. Specifically:

Claim 10
           Claim 10's ''The neural core of claim 4, wherein the activation function is configurable.'' is not expressly taught by Zhang, et al. It is, however, taught by Abdelsalam, et al., page 171, left column, first full paragraph, where it recites:

The DCTIF tanh approximation error analysis is presented in Fig. 4. It can be seen that the DCTIF approximation error increases for small α values. Although a large α value means that fewer points need to be interpolated, this comes at the expense of memory resources since more samples must be stored. A large value of s increases the accuracy of the approximation, but increases complexity as well because the interpolation coefficients take larger values, potentially expressed with more signed digits as shown in Table I.

Rationale – It would have been obvious for one of ordinary skill in the art, at the time of the effective filing date, to substitute the reconfigurable activation function of Abdelsalam, et al. for the non-reconfigurable one of Zhang, et al.

Claim 11
           Claim 11's ''the programmable controller is further adapted to instruct the activation unit to compute the activation function and provide results to the activation memory.'' is not expressly taught by Zhang, et al. It is, however, taught by Abdelsalam, et al., page 171, left column, first full paragraph, where it recites:

The DCTIF tanh approximation error analysis is presented in Fig. 4. It can be seen that the DCTIF approximation error increases for small α values. Although a large α value means that fewer points need to be interpolated, this comes at the expense of memory resources since more samples must be stored. A large value of s increases the accuracy of the approximation, but increases complexity as well because the interpolation coefficients take larger values, potentially expressed with more signed digits as shown in Table I.

	Rationale – It would have been obvious for one of ordinary skill in the art, at the time of the effective filing date, to substitute the calculated 

Conclusion
            Any inquiries concerning this communication or earlier communications from the examiner should be directed to Wilbert L. Starks, Jr., who may be reached Monday through Friday, between 8:00 a.m. and 5:00 p.m. EST. or via telephone at (571) 272-3691 or email:  Wilbert.Starks@uspto.gov.

                If you need to send an Official facsimile transmission, please send it to (571) 273-8300. 

                If attempts to reach the examiner are unsuccessful the Examiner’s Supervisor (SPE), Kakali Chaki, may be reached at (571) 272-3719.

            Hand-delivered responses should be delivered to the Receptionist @ (Customer Service Window Randolph Building 401 Dulany Street, 

                Finally, information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Moreover, status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) toll-free @ 1-866-217-9197.

            /WILBERT L STARKS/
            Primary Examiner, Art Unit 2122

WLS
14 JUN 2021